      Case 2:19-cv-02155-MCE-CKD Document 30 Filed 02/24/21 Page 1 of 2



 1 WILLIAM MCGRANE [057761]
   MICHAEL J. HASSEN [124823]
 2 MATTHEW SEPUYA [287947]
   REALLAW, APC
 3
   1981 N. Broadway, Suite 280
 4 Walnut Creek, CA 94596
   Telephone: (925)-359-7500
 5 wmcgrane@reallaw.us
   mjhassen@reallaw.us
 6 msepuya@reallaw.us
 7 Attorneys for Plaintiff Michelle Gonzalez, an individual person,
   on behalf of herself and all others similarly situated
 8

 9                          UNITED STATES DISTRICT COURT

10                        EASTERN DISTRICT OF CALIFORNIA

11   MICHELLE GONZALEZ, an individual CLASS ACTION
     person, on behalf of herself and all
12   others similarly situated,           Case No. 2:19-CV-02155-MCE-CKD
                          Plaintiff,
13         v.                             ORDER GRANTING
                                          STIPULATION TO CONTINUE
14   JAMES BRYANT, an individual          HEARING ON DEFENDANTS’
                          Defendant.      MOTION TO DISMISS AND ALL
15                                        ASSOCIATED OPPOSITION
16                                        AND REPLY DATES

17

18
19
20
21
22
23

       Order Granting Stipulation to Continue Hearing on Defendants’ Motion to Dismiss and All
                                Associated Opposition and Reply Dates
      Case 2:19-cv-02155-MCE-CKD Document 30 Filed 02/24/21 Page 2 of 2



 1        Pursuant to the stipulation of the Parties, and good cause having been

 2 shown, IT IS HEREBY ORDERED that:

 3        a) The hearing on the Motion is continued to May 6, 2021;

 4        b) Plaintiff’s Opposition to the Motion shall be filed on or before

 5            March 25, 2021;

 6        c) Defendant’s Reply to the Motion shall be filed on or before April

 7            29, 2021.

 8 IT IS SO ORDERED.

 9
10 Dated: February 23, 2021
11

12
13
14
15
16
17

18
19
20
21
22
23

     Order Granting Stipulation to Continue Hearing on Defendants’ Motion to Dismiss and
                          All Associated Opposition and Reply Dates
